In four related claims, inter alia, to recover damages for the taking of real property without just compensation, the claimants appeal, as limited by their brief, from so much of an order of the Court of Claims (Scuccimarra, J.), dated August 28, 2007, as granted the defendant’s motion for leave to reargue that branch of its prior motion which was pursuant to CPLR 3211 (a) (7), in effect, to dismiss that portion of claim No. 112660 which was to recover damages for the taking of real property without just compensation, which had been determined in an order dated May 15, 2007, and, upon reargument, granted that branch of the motion.
*401Ordered that the appeal by the claimant Mazur Brothers, Inc., is dismissed, as it is not aggrieved by the portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as appealed from by the claimant Mazur Brothers Realty, LLC, with costs.
Under all the circumstances presented, the Court of Claims properly granted the defendant’s motion for leave to reargue and, upon reargument, properly granted that branch of the defendant’s prior motion which was pursuant to CPLR 3211 (a) (7) to dismiss that portion of claim No. 112660 which was to recover damages for the taking of real property, allegedly without just compensation. Rivera, J.P, Angiolillo, Eng and Belen, JJ., concur.